Citation Nr: 1146419	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a May 2008 decision, the Board denied the instant claim.  The Veteran appealed, and in a July 2010 memorandum decision, the Court of Appeals for Veterans Claims (Court) vacated the May 2008 decision on this matter and remanded it for further development and readjudication consistent with the decision.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the memorandum decision, the Court found that the Board's determination that the Veteran had not met the criteria to entitle him to a VA medical examination was not correct.  Consequently the Court remanded the matter for the Veteran to be provided such an examination.  Thus, the Board must remand the claim so that the RO can arrange for the Veteran to be afforded a VA medical examination to determine the likely etiology of any current low back disability.  Prior to arranging for the examination, the RO should obtain all available records of VA treatment and evaluation for low back problems since December 2007.  The RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for low back disability since service and should secure all available copies of complete records of the treatment or evaluation from all sources appropriately identified.  

The Board also notes that during his February 2008 Board hearing, the Veteran testified that while he was hospitalized for malaria at the Cam Ranh Bay hospital he was also briefly treated for low back problems.  This is shown to have been in November and December 1967.  The Board notes that most of these clinical/hospitalization records are not associated with the Veteran's claims file.  Accordingly, on remand, the RO should attempt to obtain them.  Hospitalization records are sometimes kept separate from the other service treatment records and so an additional search is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all available records of VA treatment and evaluation for low back problems since December 2007.  The RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for low back disability since service and should secure all available copies of complete records of the treatment or evaluation from all sources appropriately identified.    

2.  The RO should attempt to obtain from all appropriate sources clinical records of the Veteran's hospitalization for malaria at Cam Ranh Bay hospital in November and December 1967.  To the extent records cannot be obtained, the claims folder should contain documentation of the attempts made to obtain the records.  

3.  The RO should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current low back disability.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.  If for some reason an opinion cannot be rendered, it is requested that the examiner explain why, to include whether there is additional evidence that could be developed which would allow an opinion to be entered.

4.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


